Exhibit 10(c)

 

[TENET HEALTHCARE CORPORATION LETTERHEAD]

 

September 6, 2012

 

[Home Address Omitted]

 

Dear Dan:

 

I am pleased to offer you the position of Chief Financial Officer with Tenet
Healthcare Corporation (herein referred to as “Tenet”) located in Dallas,
Texas.  This position will be reporting to Trevor Fetter, President and Chief
Executive Officer.  The following are the terms and conditions.

 

1.                                      Compensation and Benefits: You will be
entitled to compensation and benefits as follows:

 

A.                                    Base Compensation: With an effective date
of September 6, 2012, your base compensation will be increased to an annual
exempt rate of $475,000.00, payable bi-weekly.

 

B.                                    Benefits: You will continue to be eligible
to receive all standard employee benefits in accordance with Tenet plans.

 

C.                                    Annual Incentive Plan:  You will continue
to be eligible to participate in Tenet’s Annual Incentive Plan (AIP) according
to the terms of the Plan.  For the period you served as Senior Vice President,
Chief Accounting Officer your target AIP was 45% of your base salary.  Upon your
promotion to Chief Financial Officer your target award will be 85% of your base
salary as measured by Tenet’s AIP scorecard.  Participation in the AIP does not
guarantee that an award will be made.

 

D.                                    Manager’s Plan: You will continue to be
eligible to participate in the company’s paid time off plan (the “MTO Plan”)
according to your tenure with the company.

 

E.                                     Long Term Incentives:  You will continue
to be eligible for future long-term incentives, as approved annually by the
Compensation Committee of the Board of Directors.  In conjunction with your
promotion, you will be granted 150,000 non-qualified Stock Options and 150,000
Restricted Stock Units which will be issued on September 28, 2012.

 

F.                                      Supplemental Executive Retirement Plan: 
You continue to be eligible to participate in the Supplemental Executive
Retirement Plan.

 

G.                                    Executive Severance Plan:  This position
will continue to be eligible to participate in the Executive Severance Plan
which provides you with a cash severance benefit of 2.5x your base salary plus
target bonus in the event of an involuntary termination without cause.  If the
qualifying termination occurs with a change-in-control, the cash severance
benefit is 3x base salary plus target bonus.

 

--------------------------------------------------------------------------------


 

Except as discussed herein, you and Tenet agree that all other provisions of
your initial offer letter with Tenet Healthsystem Medical, Inc. remain in full
force and effect.

 

If you accept this offer, please sign and date the original of this letter and
return it me by September 12th.  A copy of this letter is enclosed for your
records. Thank you.

 

Sincerely,

 

/s/ Cathy Fraser

 

 

 

Cathy Fraser

 

Senior Vice President, Human Resources

 

 

 

Acknowledged and accepted:

 

/s/ Daniel J. Cancelmi

 

Date:

   9/6/12

Signature

 

 

 

 

 

encl.

 

cc:                                Trevor Fetter, President and Chief Executive
Officer

Paul Slavin, VP Executive and Corporate HR Services

 

2

--------------------------------------------------------------------------------